DETAILED ACTION

The present application (Application No. 16/686,119), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a continuation of Application No. 14/757,622 filed 12/23/2015, now U.S. Patent #10,482,478.
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 01 July, 2021.


Status of Claims

Claims 1, 9, 11, 18, 20, have been amended. Claims 2-3, 6-7, 12-13, 16-17, are now canceled. Claims 21-26, are new. Therefore, claims 1, 4-5, 8-11, 14-15, 18-26, are currently pending and addressed below.


Terminal Disclaimer

The terminal disclaimer filed on 06/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,482,478 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Subject Matter Eligibility - 35 USC § 101 (2019 PEG)
 
Step 1: The claims are directed to statutory categories of invention
Step 2A- Prong 1: The independent claims are directed to a method of presenting loyalty program communication to the smartphone associated with the member profile corresponding to the one said member based on sensor signals and based on rules. This concept is a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” grouping. 
Step 2A- Prong 2: Additional elements include: “a transaction processing system”; “at least one sensor”; and ”a smartphone”. The combination of a sensor in physiological communication with a member and coupled to a smartphone associated with a member profile to determine a physiological baseline signal, and the feature of applying incentive rules based on both, a deviation from this signal and a determination that the commercial transaction occurred within a defined time period of the deviation of the monitored input data for one or more of the at least one sensor from the baseline sensor input level, in order to provide a transaction-based loyalty program communication to the smartphone, impose meaningful limits on practicing the abstract idea. Accordingly, although these additional elements are recited at a high level of generality, when the claim elements are viewed as a whole, these additional elements in the claims integrate the abstract idea into a practical application. Thus, the claim is eligible.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10-11, 14-17, 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Purves3907 et al. (US 2015/0073907) (hereinafter “Purves3907”) in view of Kannan et al. (US 20140379893) (hereinafter “Kannan9893”), and further in view of Tietzen et al. (US 2008/0281690) (hereinafter “Tietzen1690”).

Regarding claims 1, 11, 20, Purves3907 discloses: 
(monitoring input data detected with at least one sensor in physiological communication with a member and coupled to a smartphone associated with a member profile).
(based on the monitored input data, for one or more of the at least one sensor, generating a baseline sensor input level associated with a baseline physiological state for the member profile corresponding to the one said member).
(upon detection of a deviation of the monitored input data for one or more of the at least one sensor from the baseline sensor input level, identifying a non-baseline physiological state for the member profile corresponding to the one said member).
System and methods associated with a wearable intelligent vision device ("WIVD") configured to transform mobile device location coordinate information transmissions, real-time reality visual capturing, mixed gesture capturing, bio-sensor data via WIVD components into real-time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and electronic receipts (see at least Purves3907, abstract).
Plurality of possible wearable sensors configured to track the physiological state of a consumer (see at least Purves3907, fig. 1A-1B, ¶57-64, 76). Wearable sensors coupled to a smartphone (see at least Purves3907, fig. 1B, ¶63).
In one implementation, the WIVD may determine that the user is interested in outdoor sports products 132d, if the collected biological data shows the user experiences palpitated pulse rate 132a (e.g., captured by a WIVD wrist watch 130a), and eye dilation/focus on sports products 132b (e.g., captured by WIVD glasses 130b), enhanced brain activities 132c (e.g., captured by a WIVD headband 130c), when the user is located at the "outdoors" section of a department store. (see at least Purves3907, fig. 1B, ¶76). The system therefore is aware of a “normal” or “baseline” physiological state (e.g., pulse rate, pupil size, brain activity) (a baseline sensor input level) and is configured to detect deviations from this normal/baseline physiological state (e.g., palpitated pulse rate, eye dilation/focus, enhanced brain activities).
User profile which stores biometric information of the user which can be used as a reference point to detect physiological changes or deviations from a baseline pattern (see at least Purves3907, fig. 1B, 3D-3E, ¶68-69, 170-171).

(receiving, by a transaction processing system, transaction data relating to a plurality of commercial transactions conducted by a plurality of members and merchants conducting commercial transactions using the transaction processing system, wherein the transaction processing system is coupled to a payment processing system) (receiving, by the transaction processing system, transaction information relating to the received transaction data for a commercial transaction between one said member and one said merchant). Transaction processing associated with a payment processing system, including loyalty and/or rewards (see at least Purves3907, ¶365).

(the identified non-baseline physiological state is a negative physiological state); and 
In addition to performing actions based on positive user sentiment, the merchant system 177 may act based on negative user sentiment. For example, the merchant system 177 may detect from the received biometric information 173 that the user's 170 heart rate or brain activity is increasing, while also detecting from the environmental information 174 that the temperature or humidity level around the user 170 may be at an uncomfortable level or that the user 170 is looking at a long line at the cash register. (see at least Purves3907, ¶72).


(a rescue loyalty program communication). Based on the detected information, the merchant system may determine that the user 170 may be getting annoyed and therefore may act accordingly. For example, if the merchant system 177 determines that the user 170 may be uncomfortably hot, the merchant system 177 may increase the air conditioning output and/or transmit a coupon for a drink or ice cream to the user 170. As another example, if the merchant system 177 determines that the user may be annoyed at the long lines, the merchant system 177 may inform a merchant agent 181 to help at the cash register. (see at least Purves3907, ¶72).

(identifying transaction data associated with the member profile). (see at least Purves3907, fig. 1B, 3D-3E, ¶68-69, 170-171).

Purves3907 does not disclose: (upon the receipt of the transaction information from the transaction processing system, determining that a transaction with one said merchant associated with the transaction data occurred within a defined time period of the deviation of the monitored input data for one or more of the at least one sensor from the baseline sensor input level); and 
However Purves3907 discloses: In one implementation, the WIVD may receive biometric data 381 from the WIVD devices, intermittently, constantly, periodically, or on demand. The WIVD may receive user shopping experience related activity data 382 (e.g., user check-in, user social media activities, user online shopping browsing, user check-out event, user scanning for price check, etc.). The WIVD may correlate the received biometrics data and the shopping experience (e.g., based on a timestamp, etc.), and determine a type of the received biometrics data 384. The WIVD may then determine if the indicated user sentiment associated with the biometrics data is greater than a threshold 385 (e.g., brain activity level, time duration that the consumer's vision focus, etc.), the WIVD may determine the consumer is interested in the product. (see at least Purves3907, ¶371). If the consumer has showed excited sentiment via biometrics data analysis towards the product category "outdoor gears," the WIVD may determine the consumer is interested in the product category 389, and place the product category in the user wallet profile 390 for offers, recommendations, etc. (see at least Purves3907, ¶371).
Kannan9893 further discloses: Determining a recency time period since a user browsed a particular web site. If frequent sites module 106 detects that a user has a level of engagement with a website that is above a threshold in a recent time period, the frequent sites module 106 may cause the website to be included in the user's frequents sites (indicative of a determination of user interest). (see at least Kannan9893, ¶93).
Per above Purves3907 teaches a method for inferring user interest by correlating detection of a user event (e.g., a deviation from a physiologic baseline state of a consumer) with an ensuing shopping experience, and Kannan9893 teaches a “comparable” method for inferring user interest, which offers the improvement of making the inference by determining a recency time period since a user event activity (e.g., browsing a particular web site)) was detected. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Purves3907; in view of Kannan9893; since doing so is applying a known technique (inferring user interest, by determining a recency time period since a user event activity (browsing a particular web site) was detected) to improve a similar method for inferring user interest in the same way.

(if the determination is in the affirmative, generating signals, based on the identified non-baseline physiological state, for communicating a transaction-based loyalty program communication to the smartphone associated with the member profile, wherein). Consumer loyalty message is provided to the consumer (see at least Purves3907, ¶139). Recommendation (an incentive) associated with a loyalty profile (see at least Purves3907, ¶139, 144). Loyalty rewards (see at least Purves3907, ¶138, 365).

Purves3907 in view of Kannan9893 does not teach:
(the transaction-based loyalty program communication includes an incentive defining a benefit provided by the one said merchant to a charity). 
(the incentive is a percentage of the amount of the transaction given as a donation by the one said merchant to the charity).
However Tietzen1690 discloses: An incentive defining a benefit provided by the one said merchant to a charity wherein the incentive is a percentage of the amount of the transaction given as a donation by the one said merchant to the charity (see at least Tietzen1690, abstract fig. 3, par. [0053-0062]).
Per above Purves3907 teaches transactions associated with loyalty and rewards, and Tietzen1690 teaches “comparable” transactions associated with loyalty and rewards, which offers the improvement of including an incentive defining a benefit provided by the one said merchant to a charity and where the incentive can be a percentage of the amount of the transaction given as a donation by the one said merchant to the charity. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Purves3907; in view of Tietzen1690; since doing so is applying a known technique (an incentive defining a benefit provided by the one said merchant to a charity and where the incentive can be a percentage of the amount of the transaction given as a donation by the one said merchant to the charity) was detected) to improve a similar method comprising transactions associated with loyalty and rewards in the same way.

System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Purves3907, Fig. 44, par. [0380-0423]). (processor) (memory) (computer readable media).

Regarding claims 4, 14, Purves3907 in view of Kannan9893 and Tietzen1690 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Purves3907 in view of Kannan9893 and Tietzen1690 discloses: (further comprising identifying a location associated with the smartphone, wherein the generating of the signals for communicating is for a location-based loyalty program communication based on the identified non-baseline physiological state; and if the location associated with the smartphone is within a defined proximity of a merchant location; then the location-based loyalty program communication includes data associated with a promotion generated based on the identified non-baseline physiological state).
As explained in the rejection of the parent claims Purves3907 teaches: transaction-based loyalty program communication. 
Purves3907 further discloses: Location-based and proximity-based offers. (see at least Purves3907, ¶59, 69, 74).

Regarding claims 5, 15, Purves3907 in view of Kannan9893 and Tietzen1690 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Purves3907 further discloses: (identifying from the monitored input data, aggravating environmental factors; adjusting the monitored input data based on the aggravating environmental factors; and detecting a deviation of the adjusted monitored input data for one or more of the at least one sensor from the baseline sensor input level). (see at least Purves3907, ¶63-64, 69-70, 72).

Regarding claim 8, Purves3907 in view of Kannan9893 and Tietzen1690 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Purves3907 does not disclose: (wherein the defined time period is based on a transaction category identifier included in the transaction data).
Purves3907 further discloses: Category of products of interest to the user (see at least Purves3907, ¶69).
Per above the combined system of Purves3907, Kannan9893 and Tietzen1690 teaches inferring user interest, by determining a recency time period since a user event activity, and Purves3907 teaches a “comparable” method for inferring user interest, which offers the improvement of making the inference based on categories of products of interest to the user. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Purves3907; in view of Kannan9893; since doing so is applying a known technique (inferring user interest, based on categories of products) to improve a similar method for inferring user interest in the same way.

Regarding claims 10, 19, Purves3907 in view of Kannan9893 and Tietzen1690 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Purves3907 further discloses: (heart rate data). (see at least Purves3907, ¶57, 64, 69-72).

Regarding claims 21, 24, Purves3907 in view of Kannan9893 and Tietzen1690 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
(wherein the transaction-based loyalty program communication further comprises an event driven incentive with the objective of addressing negative feedback). Purves3907 therefore teaches that in response to detecting negative feedback from a user, the system implements a corrective action specifically tailored to correct or lessen the negative sentiment of the user (an event driven incentive with the objective of addressing negative feedback”). (see at least Purves3907, ¶72).


Claims 9, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Purves3907 et al. (US 2015/0073907) (hereinafter “Purves3907”), in view of Kannan et al. (US 2014/0379893) (hereinafter “Kannan9893”), further in view of Tietzen et al. (US 2008/0281690) (hereinafter “Tietzen1690”), and further in view of Desmond et al. (US 2016/0148242) (hereinafter “Desmond8242”).

Regarding claims 9, 18, Purves3907 in view of Kannan9893 and Tietzen1690 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Purves3907 does not disclose: (identifying, based on the monitoring of the baseline physiological state and the non-baseline physiological states, a loyalty program activity associated with a non-baseline physiological state, and storing information corresponding to the loyalty program activity associated with the non-baseline physiological state in the member profile corresponding to the one said member).
However Purves3907 discloses: 
Loyalty profile (see at least Purves3907, ¶257, 137-138).
The system identifies user activity category, representative of interest categories (e.g., web searches, wallet check-in, etc) (see at least Purves3907, ¶257, 259), 
As explained in the rejection of the parent claims, Purves3907 teaches monitoring correlating deviations from a physiologic baseline state of a consumer with ensuing user actions.
Desmond8242 further discloses: Profile module 240 may organize the profiles into profile categories. Profile module 240 may associate a profile with a profile category label if a predetermined threshold of activity data of a predetermined activity category is associated with a profile. (see at least Desmond8242, ¶33). (a loyalty program activity) (storing information corresponding to the loyalty program activity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Purves3907, in view of Desmond8242, to teach the above limitations, since the claimed invention is merely a combination of old elements (correlating deviations from a physiologic baseline state of a consumer with ensuing user actions, and loyalty attribution, and user activity categories, and profile categories associated with predetermined activity categories) and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Claims 22-23, 25-26, are rejected under 35 U.S.C. 103 as being unpatentable over Purves3907 et al. (US 2015/0073907) (hereinafter “Purves3907”), in view of Kannan et al. (US 2014/0379893) (hereinafter “Kannan9893”), further in view of Tietzen et al. (US 2008/0281690) (hereinafter “Tietzen1690”), and further in view of Muto et al. (US 2014/0289032) (hereinafter “Muto9032”).

Regarding claims 22, 25, Purves3907 in view of Kannan9893 and Tietzen1690 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Purves3907 does not disclose: (wherein the transaction-based loyalty program communication elicits a response to an experience survey question).
Muto9032 discloses: Data representative of negative feedback or negative sentiment obtained via a survey question (see at least Muto9032, ¶99-100).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Purves3907 in view of Muto9032 to include obtaining data representative of negative feedback or negative sentiment from a survey question, since this would be a simple substitution of one known element (i.e. data representative of negative feedback or negative sentiment in response to a survey question in Muto9032) for another (i.e. data representative of negative feedback or negative sentiment in response to sensor data.in Purves3907). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious, and the substitution produces no new and unexpected result.
 
Regarding claims 23, 26 Purves3907 in view of Kannan9893 and Tietzen1690 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Purves3907 does not disclose: (transmitting a transaction feedback survey for delivery to a logical address corresponding to the smartphone associated with the member profile).
Muto9032 discloses: Soliciting feedback via a survey (see at least Muto9032, ¶99-101). Initiation of the interface by the consumer is accomplished by launching an application on a smartphone or tablet device (see at least Muto9032, ¶89).
Since the loyalty member/user views the web utility survey on his/her browser then the survey is transmitted to the logical address of the user device which can be a smartphone.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Purves3907 in view of Muto9032 to include transmitting a transaction feedback survey for delivery to a logical address corresponding to the smartphone associated with the member profile, since a smartphone is a convenient ubiquitous way to communicate feedback information.


Response to Arguments

Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments, are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681